Citation Nr: 0936988	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  09-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 31, 2007, 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to December 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran's representative submitted additional argument in 
support of her claim in September 2009.  The representative 
raised several points that will be addressed in this 
Introduction.

The representative argued that the Veteran had not received 
proper disability ratings for her service-connected 
gastroesophageal reflux disease (GERD)/irritable bowel 
syndrome (IBS) disability over the years.  The representative 
argued that the Veteran was entitled to schedular 
consideration by May 2001.  In addition, it was argued that 
evidence of record supported a 30 percent rating or a 
separate disability rating for stricture of the esophagus.  

The Board notes that the Veteran had raised the issue of 
entitlement to service connection for a stomach disorder, 
variously described, several times since service with 
multiple denials.  She was granted service connection for her 
GERD/IBS disability by way of a Board decision dated in May 
2003.  The RO implemented the Board decision in July 2003.  
The Veteran was granted service connection for her GERD/IBS 
disability and awarded a 10 percent rating effective from 
April 27, 1998.  

The Veteran was provided notice of the rating action and the 
evidence of record does not appear to show that she disagreed 
with any aspect of that rating decision.  

Further, the Veteran's disability rating for her GERD/IBS 
disability was increased to 30 percent by way of a rating 
decision dated in July 2007.  The effective date of the 
increase was May 31, 2007.  Notice of the rating action was 
provided that same month.  As before, the evidence of record 
does not appear to show that the Veteran disagreed with any 
aspect of that rating decision.  

The representative also specifically raised a new issue of 
entitlement to service connection for hemorrhoids as 
secondary to the Veteran's service-connected GERD/IBS 
disability.  That issue has not been developed or certified 
on appeal and is referred to the RO for such further 
development as may be necessary.

The Veteran was afforded a VA examination in September 2003.  
The examination appears to have been accomplished as part of 
the development of the Veteran's claim for housebound 
benefits that is further discussed in the Remand section.  
The representative noted that the findings for range of 
motion of the lumbar spine from that examination would be 
supportive of an increased rating for the Veteran's service-
connected lumbar spine disability, especially in light of the 
change of regulations effective in September 2003.  

The record does not indicate that the Veteran sought an 
increased rating for her service-connected lumbar strain 
disability.  However, the Board will not address whether a 
claim for an increased rating is signified by the inclusion 
of the report in the Veteran's claims folder but will refer 
the representative's arguments to the RO for consideration as 
to whether a claim was raised on the basis of the examination 
report.

Finally, the Veteran has sought entitlement to service 
connection for a right shoulder disorder, to include as 
secondary to her service-connected disabilities, on several 
occasions.  The Board denied the latest claim in June 2006.  

The Veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, that was received at the RO on September 20, 2006.  
She referred to additional medical evidence in her statement 
and said that the evidence supported her right shoulder claim 
and that it should be considered new and material evidence.  

There is a VA Form 119, Report of Contact, dated September 
20, 2006, that documents that the Veteran wanted VA records 
forwarded to the Board in support of her right shoulder 
claim.  

The statement and evidence were not forwarded to the Board.  
As noted, the Board had already adjudicated the Veteran's 
claim and denied it by way of the decision dated in June 
2006.  Regulations do permit the submission of evidence to 
the Board once an appeal has been certified.  See 38 C.F.R. 
§ 20.1304 (2008).  Typically a claimant has 90 days to submit 
additional evidence after a case is certified on appeal, or 
until an appellate decision is promulgated by the Board.  
Evidence submitted after 90 days can also be considered where 
good cause is shown as to why it was not submitted within 90 
days.  

In this case, the Veteran's case was certified on appeal in 
February 2006.  The Board issued a decision in June 2006.  
The Veteran then sought to submit new evidence to the Board 
in September 2006.  Absent the Veteran seeking 
reconsideration of the Board's decision under 38 C.F.R. 
§ 20.1100 (2008), the Veteran's submission cannot be 
considered by the Board as part of her prior claim.  

The RO should review the Veteran's submission of September 
2006 for consideration of whether it constitutes a request to 
reopen her claim for service connection for a right shoulder 
disorder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.






REMAND

The Veteran is the surviving spouse of another Veteran, 
E.J.B.  She is in receipt of dependency and indemnity 
compensation (DIC) as a result of the Veteran's death.  She 
is also in receipt of special monthly compensation for being 
housebound.

The Veteran's current formal claim for entitlement to a TDIU 
rating was received in November 2005.  The claim was granted 
in November 2007, with an effective date established as of 
May 31, 2007.  

The Veteran is seeking an earlier effective date.  In that 
regard, she has contended in her substantive appeal that 
there is evidence pertinent to her current claim in her 
husband's claims folder.  The evidence was obtained as part 
of the development for her claim for housebound benefits.  
She alleges that the evidence showed that her severe service-
connected disabilities caused her restrictions and supported 
her housbound status from April 1, 2003.

The Board issued a decision to grant the Veteran entitlement 
to housebound benefits in September 2007.  However, as that 
claim, and the evidence pertinent to that claim, is contained 
in the Veteran's husband's claims folder, there is no 
information as to the evidence that was part of the claim, or 
to the implementing rating decision in this Veteran's claims 
folder.  The Veteran's husband's claims folder must be 
obtained and reviewed for possible relevant evidence to her 
earlier effective date claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's husband's 
claims folder for consideration of 
evidence referenced by her that she 
asserts is supportive of her earlier 
effective date claim. 

2.  After undertaking any other 
development deemed appropriate, the 
issue on appeal should be re-
adjudicated, including consideration 
of the claim on the basis of an 
extra schedular rating under 
38 C.F.R. § 4.16(b).  If the benefit 
sought is not granted, the Veteran 
and her representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until she is notified by 
the RO.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


